Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.461 Filed 11/02/20 Page 1 of 18



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SCOTT ANDREW WITZKE,

                    Plaintiff,                       Civil Case No. 20-12594
                                                     Honorable Linda V. Parker
v.

JEFF DONOFRIO, et al.,

               Defendant.
__________________________________/

     OPINION AND ORDER DENYING PLAINTIFF WITZKE’S EX PARTE
      MOTION FOR TEMPORARY RESTRAINING ORDER, OR, IN THE
        ALTERNATIVE, MOTION FOR PRELIMINARY INJUNCTION
                          (ECF NO. 3)

       On August 25, 2020, Michigan’s Unemployment Insurance Agency issued a

determination letter stating that Plaintiff Scott Andrew Witzke—who claimed to be

self-employed in 2019 and 2020—was eligible for Pandemic Unemployment

Assistance benefits. Three weeks later, the agency reversed course and issued a

letter stating that he was not. On September 21, Plaintiff initiated this pro se action

pursuant to 42 U.S.C. § 1983 against Defendant Jeff Donofrio, the Director of

Michigan’s Department of Labor and Economic Opportunity,1 alleging retaliation in

violation of his First Amendment free speech rights and lack of procedural due




1
 Michigan’s Unemployment Insurance Agency is an agency within the State’s
Department of Labor and Economic Opportunity.
                                     1
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.462 Filed 11/02/20 Page 2 of 18



process in violation of the Due Process Clause of the Fourteenth Amendment. (ECF

No. 1.)

      Presently before the Court is Plaintiff’s Ex Parte Motion for Temporary

Restraining Order, or, in the Alternative, Motion for Preliminary Injunction. (ECF

No. 3.) The motion has been fully briefed (ECF Nos. 13, 14) and the Court held a

hearing with respect to the motion on October 23, 2020. For the reasons discussed

below, the Court denies Plaintiff’s motion.

                           FACTUAL BACKGROUND

      In response to the COVID-19 pandemic, Congress passed the Coronavirus

Aid, Relief, and Economic Security Act (“CARES Act”) on March 27, 2020. Pub.

L. No. 116-136, 134 Stat. 281 (2020). The statute created the Pandemic

Unemployment Assistance (“PUA”) program, which provides unemployment

assistance through state agencies for individuals who are not eligible for regular

unemployment compensation or extended benefits under State or Federal law.

§ 2102(a)(3)(A)(i).

      To qualify as a “covered individual” and receive PUA benefits, individuals

must self-certify that they are: (1) self-employed; (2) seeking part-time

employment; (3) lack sufficient work history; or (4) otherwise would not qualify for

regular unemployment compensation or extended benefits. § 2102(a)(3)(A)(ii)(I, II).

Individuals must also self-certify that they are capable of working, but are


                                           2
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.463 Filed 11/02/20 Page 3 of 18



unemployed, partially employed, or unable to work due to any one of 11 reasons

related to the COVID-19 pandemic.2 Id. Once approved, individuals may receive

up to 39 weeks of benefits for weeks of unemployment between January 27, 2020,

and December 31, 2020. § 2102(c)(1, 2).

      Section 2102(h) of the Cares Act provides that 20 C.F.R. § 625 applies

“[e]xcept as otherwise provided in this section and to the extent that there is a

conflict between [§ 2102] and [20 C.F.R. § 625].” Section 625.9(a)(1) of the

regulations states that “[t]he State agency shall promptly, upon the filing of an initial




2
 The 11 reasons include: “(aa) the individual has been diagnosed with COVID–19
or is experiencing symptoms of COVID-19 and seeking a medical diagnosis; (bb) a
member of the individual’s household has been diagnosed with COVID-19; (cc) the
individual is providing care for a family member or a member of the individual’s
household who has been diagnosed with COVID-19; (dd) a child or other person in
the household for which the individual has primary caregiving responsibility is
unable to attend school or another facility that is closed as a direct result of the
COVID-19 public health emergency and such school or facility care is required for
the individual to work; (ee) the individual is unable to reach the place of
employment because of a quarantine imposed as a direct result of the COVID-19
public health emergency; (ff) the individual is unable to reach the place of
employment because the individual has been advised by a health care provider to
self-quarantine due to concerns related to COVID-19; (gg) the individual was
scheduled to commence employment and does not have a job or is unable to reach
the job as a direct result of the COVID-19 public health emergency; (hh) the
individual has become the breadwinner or major support for a household because the
head of the household has died as a direct result of COVID-19; (ii) the individual
has to quit his or her job as a direct result of COVID-19; (jj) the individual’s place of
employment is closed as a direct result of the COVID-19 public health emergency;
or (kk) the individual meets any additional criteria established by the Secretary for
unemployment assistance under this section.” CARES Act, Pub. L. No. 116-136,
§ 2102(a)(3)(A)(ii)(I, II), 134 Stat. at 313-14.
                                              3
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.464 Filed 11/02/20 Page 4 of 18



application for [PUA], determine whether the individual is eligible, and if the

individual is found to be eligible, the weekly amount of [PUA] payable to the

individual.” 20 C.F.R. § 625.9(a)(1) (emphasis added).

      Section 2102 of the CARES Act further provides that, “[i]n the case of a[n]

individual who is self-employed, . . . the assistance authorized . . . shall be calculated

in accordance with [20 C.F.R. § 625.6].” § 2102(d)(2). Section 625.6(e)(1) of the

regulations states that when a state agency determines an individual’s weekly

amount “based solely on the individual’s statement” of self-employment and wages,

“the individual shall furnish documentation to substantiate the . . . self-employment

or wages earned from . . . such . . . self-employment . . . . [D]ocumentation shall be

submitted within 21 calendar days of the filing of the initial application for [PUA].”

Section 625.6(e)(2) of the regulations further states:

             Any individual who fails to submit documentation to
             substantiate employment or self-employment . . . in
             accordance with paragraph (e)(1) of this section, shall be
             determined ineligible for the payment of [PUA] for any
             week of unemployment due to the [pandemic]. Any weeks
             for which [PUA] was already paid on the application prior
             to the date of the determination of ineligibility under this
             paragraph (e)(2) are overpaid and a determination shall be
             issued in accordance with § 625.14(a). In addition, the State
             agency shall consider whether the individual is subject to a
             disqualification for fraud in accordance with the provisions
             set forth in § 625.14(i).

20 C.F.R. § 625.6(e)(2) (emphasis added).

      Michigan, through its Unemployment Insurance Agency (“UIA”), set up a

                                            4
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.465 Filed 11/02/20 Page 5 of 18



PUA program for potential applicants. (See ECF No. 1 at Pg. ID 4, ¶ 7.) The UIA

operates a web-based service known as MiWAM, through which individuals apply

for PUA benefits and UIA staff correspond with applicants and provide

determinations. (Id. at Pg. ID 7, ¶ 17.) Michigan’s PUA application notes that

applicants “must provide a statement or proof of income. If proof of income is not

provided, [the applicant] will be paid the minimum benefit amount of $160 per

week. [Applicants] will have until December 26, 2020, to submit proof of income to

increase [their] minimum weekly amount.” (PUA Application, Attachment 6, ECF

No. 13 at Pg. ID 250, 252.)

      On August 22, 2020, Plaintiff completed a PUA application via MiWAM.

(Id. at Pg. ID 4, ¶ 7.) In his application, Plaintiff self-certified that he was self-

employed in 2019 and 2020, was seeking part-time employment, lacked sufficient

work history, and would not qualify for regular unemployment compensation or

extended benefits. (PUA Application, Attachment 6, ECF No. 13 at Pg. ID 251.)

Plaintiff also self-certified that he earned wages while employed in 2019 and 2020.3

(Id.) Plaintiff submitted his application without self-certifying that he was

unemployed or underemployed due to any of the 11 reasons related to the COVID-

19 pandemic, and without uploading documentation substantiating his prior




3
 Michigan’s PUA application does not request self-certification regarding the
amount of wages. (See PUA Application, Attachment 6, ECF No. 13 at Pg. ID 251.)
                                       5
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.466 Filed 11/02/20 Page 6 of 18



employment or proof of the wages earned therein. (Id.)

        On August 25, the UIA forwarded Plaintiff a letter titled, “Pandemic

Unemployment Assistance Monetary Determination” (“First Determination Letter”).

(ECF No. 1 at Pg. ID 4, ¶ 9.) The First Determination Letter states: “Based on

information provided, it is determined you qualify for 39.00 weeks of PUA benefits.

Your weekly benefit entitlement is $160.00. This determination is effective

beginning 15-Mar-2020.” (Attachment 7, ECF No. 13 at Pg. ID 263.) The letter

further states:

              If you did not provide any income, you received the
              minimum PUA weekly benefit amount of 160.00. If you
              provided income but did not provide proof of that income
              during your claim filing, you are required to submit proof
              within 21 days of the mail date of this determination. If you
              do not provide proof of income you have certified to, your
              weekly benefit amount will be reduced to the minimum
              160.00 payment per week.

(Id.)

        On August 25, the UIA forwarded Plaintiff an additional letter, titled “Request

for Information: Verify Your Identity or Claim Will be Denied.” (Attachment 8,

ECF No. 13 at Pg. ID at 268.) The letter stated that the UIA was unable to verify

Plaintiff’s identity based on the information he provided and requested that Plaintiff

provide proof of his identity. (Id.) Plaintiff forwarded the requested documents on

the same day. (Attachment 9, ECF No. 13 at Pg. ID 273.)

        On August 30, the UIA informed Plaintiff that “[his] identity ha[d] been

                                           6
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.467 Filed 11/02/20 Page 7 of 18



successfully verified.” (Id. at Pg. ID 274.) The UIA also wrote: “If you have

continued to certify and there are no other issues on your claim, you can expect to

receive payment within 5 - 7 days.” (Id.) Plaintiff alleges that the status of his PUA

application, as noted by the MiWAM, changed to “Processed — Pending Payment.”

(ECF No. 1 at Pg. ID 5, ¶ 12.)

        On September 10, Plaintiff wrote the UIA, stating in relevant part:

               It has been some time now since the 7-days has elapsed and
               I have not been paid. Moreover, after identity verification I
               certified for two additional weeks and I was told that the
               certification was successful and that I would be paid within
               24 hours. This, too, did not occur. If I am not paid on
               Friday, September 11, 2020, I am filing a lawsuit in the
               circuit court for a writ of mandamus and temporary
               restraining order.

(Attachment 10, ECF No. 13 at Pg. ID 276.)

        On September 14, Plaintiff commenced an action for writ of mandamus in the

Washtenaw County Circuit Court, seeking to force Defendant to disburse the PUA

benefits. (ECF No. 1 at Pg. ID 5, ¶ 13 (citing Scott Andrew Witzke v. Jeff Donofrio,

2020-917-AW).)4 Plaintiff alleges that, on the same day, shortly after the state court

action was filed, the UIA responded to Plaintiff’s September 10 communication.

(Id. at Pg. ID 5, ¶ 14.) The UIA “apologize[d] for the late response” and stated that

Plaintiff’s “benefit payment that is pending has to be reviewed prior to the payment




4
    The state court case remains pending.
                                            7
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.468 Filed 11/02/20 Page 8 of 18



being released.” (Attachment 10, ECF No. 13 at Pg. ID 276.) Plaintiff responded 40

minutes later, stating: “So now that I have asked a court for assistance all of the

sudden my status has changed from ‘Processed/Pending Payment’ to ‘No Payment

Issued’? Why?” (Id.) Three hours later, the UIA responded, stating in relevant

part:

              The agency needs more information in order to approve
              your payment. Please let us know your employment history
              in 2019 and 2020. When you submitted your [PUA]
              application, you indicated that you worked and earned
              wages in employment, self-employment, 1099 employer or
              as a farm worker in 2019 and 2020. The agency has no
              record of your employment wages from 2019 or 2020. Did
              you work in 2019 and or 2020 as a 1099 employee? If so,
              please let us know the dates of employment and the names
              of each employer. Were you self employed during this time
              period? If so, what is the name of your business and what
              type of work have you been performing? The agency needs
              your proof of income for 2019 and 2020. Please submit
              copies of 1099, W2 earnings or income statements from
              2019 and 2020.

(Id.) The UIA obtained records that showed Plaintiff earned wages earned in

December 2017, March 2018 and June 2018. (Attachment 11, ECF No. 13 at Pg. ID

278.)

        The next day, on September 15, Plaintiff received a letter titled, “Pandemic

Unemployment Assistance Monetary Determination” (“Second Determination

Letter”). (Attachment 12, ECF No. 13 at Pg. ID 281.) The Second Determination

Letter stated: “Based on information provided, it is determined that you do not meet


                                           8
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.469 Filed 11/02/20 Page 9 of 18



the PUA eligibility requirements” because “[y]ou have not established that you were

employed during 2019 or 2020 which is the prescribed period for establishing PUA

entitlement,” and “[y]ou have not established that your separation reason is COVID-

related.” (Id.)

      On the same day, Plaintiff filed a written “Protest,” triggering the referral of

the case for a hearing before an administrative law judge. (ECF No. 1 at Pg. ID 7, ¶

16 (citing Attachment 13, ECF No. 13 at Pg. ID 290)); Mich. Comp. Laws

§ 421.32a(1). This administrative appeal remains pending.

                                APPLICABLE LAW

      In evaluating a request for a preliminary injunction, a district court should

consider: (1) the movant’s likelihood of success on the merits; (2) whether the

movant will suffer irreparable injury without a preliminary injunction; (3) whether

issuance of a preliminary injunction would cause substantial harm to others; and (4)

whether the public interest would be served by issuance of a preliminary injunction.

American Imaging Servs., Inc. v. Eagle-Picher Indus., Inc., 963 F.2d 855, 858 (6th

Cir. 1992). “[T]he four considerations applicable to preliminary injunctions are

factors to be balanced and not prerequisites that must be satisfied.” Id. at 859.

“These factors simply guide the discretion of the court; they are not meant to be

rigid and unbending requirements.” Id.

      “[T]he proof required for the plaintiff to obtain a preliminary injunction is


                                           9
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.470 Filed 11/02/20 Page 10 of 18



much more stringent than the proof required to survive a summary judgment

motion” because a preliminary injunction is an extraordinary remedy. Leary v.

Daeschner, 228 F.3d 729, 739 (6th Cir. 2000). The party seeking the preliminary

injunction bears the burden of justifying such relief, including showing irreparable

harm and likelihood of success. Granny Goose Foods, Inc. v. Teamsters, 415 U.S.

423, 441 (1974).

                                      ANALYSIS

      The Court first turns to whether Plaintiff is likely to succeed on the merits of

his procedural due process claim.5 The Fourteenth Amendment provides that “[n]o

state shall deprive any person of life, liberty, or property, without due process of

law.” U.S. Const. amend. XIV, § 1. “In order to establish a procedural due process

claim, a plaintiff must show that (1) he had a life, liberty, or property interest

protected by the Due Process Clause; (2) he was deprived of this protected interest;

and (3) the state did not afford him adequate procedural rights prior to depriving him

of the property interest.” Albrecht v. Treon, 617 F.3d 890, 894 (6th Cir. 2010)

(citing Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir. 2006)

(citation omitted)).

      “To have a property interest in a benefit, a person clearly must have more than




5
 During the hearing, Plaintiff confirmed that he is not seeking preliminary relief
based on his retaliation claim.
                                          10
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.471 Filed 11/02/20 Page 11 of 18



an abstract need or desire for it. He must have more than a unilateral expectation of

it. He must, instead, have a legitimate claim of entitlement to it.” Bd. of Regents of

State Colls. v. Roth, 408 U.S. 564, 577 (1972). Property interests “are created and

their dimensions are defined by . . . independent source[s]” such as state and federal

statutes. See id. at 576. Such statutes are what “support claims of entitlement to

those benefits.” Id. (suggesting that a claim of entitlement to benefits must be

“grounded in the statute defining eligibility for them”).

      Here, Plaintiff argues that § 2102(a)(3)(i) and (ii)(I)(ll) of the CARES Act

establish his entitlement to the PUA benefits. (ECF No. 3 at Pg. ID 90.) Plaintiff’s

argument is not persuasive because, based on his application, he is not eligible to

receive PUA benefits. Plaintiff self-certified that he was self-employed in 2019 and

2020. (PUA Application, Attachment 6, ECF No. 13 at Pg. ID 251.) According to

20 C.F.R. § 625.6(e) as made applicable by § 2102(d)(2) of the CARES Act,

individuals are ineligible for PUA benefits for any week of unemployment due to the

pandemic if they fail to furnish documentation to substantiate their statement of self-

employment or the wages earned therein within 21 calendar days of the filing of the

initial PUA application. During the hearing, Plaintiff conceded that he did not

provide such documentation. He further conceded that he did not self-certify that he

was unemployed or underemployed due to one of the 11 reasons related to the

COVID-19 pandemic. For these reasons, Plaintiff is ineligible for PUA benefits and


                                          11
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.472 Filed 11/02/20 Page 12 of 18



does not have a property interest in them. See Roth, 408 U.S. at 576.

      Plaintiff argues that § 2102(a)(3)(i) and (ii)(I)(ll) “provide[] for

self-certification” and “make[] abundantly clear that one need not have the usual and

customary work history or otherwise qualify in the normal sense for

unemployment benefits in order to be approved for PUA benefits.” (ECF No. 3 at

Pg. ID 90.) Statutes, however, must be read as a whole. See Massachusetts v.

Morash, 490 U.S. 107, 115 (1989). While it is true that individuals may opt to self-

certify that they “do not have sufficient work history” or “otherwise would not

qualify for regular unemployment,” those who self-certify that they are “self-

employed” must provide supporting documentation within 21 days. CARES Act,

Pub. L. No. 116-136, § 2102(a)(3)(A)(ii)(II), (d)(2), 134 Stat. at 314-15

(incorporating 20 C.F.R. § 625.6). Despite self-certifying that he was self-employed

in 2019 and 2020, Plaintiff failed to provide substantiating documentation within 21

days of his PUA application. As noted above, one of the reasons Plaintiff’s

procedural due process claim fails is because he did not provide the requisite

documents within the requisite timeframe, and thus does not have a legitimate claim

of entitlement to PUA benefits.

      Plaintiff further argues that his property interest in the PUA benefits was

established upon receipt and based on the contents of the First Determination Letter.

(ECF No. 3 at Pg. ID 93 n.4.) The Court remains unpersuaded. The regulations, as


                                           12
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.473 Filed 11/02/20 Page 13 of 18



made applicable by § 2102(h) of the CARES Act, state that “[t]he provisions of the

applicable State law concerning the . . . authority to undertake[] reconsideration of a

determination pertaining to regular compensation under the applicable State law

shall apply to determinations pertaining to [PUA].” 20 CFR § 625.9(c). In other

words, the federal statutory scheme providing for PUA benefits explains that

determinations are subject to redeterminations as articulated by state law. In light of

this statutory language, an applicant would not be justified in believing the original

determination falls outside the purview of the relevant state’s redetermination

scheme, provided the state’s redetermination scheme is followed. Cf. Hamby v.

Neel, 368 F.3d 549, 559 (6th Cir. 2004). Though Plaintiff argues that Defendant

cannot “reverse the prior grant of PUA benefits” in the manner which Defendant did

“because there are rules applicable to a ‘redetermination,’” (ECF No. 3 at Pg. ID

89), Plaintiff does not identify any state law that Defendant did not abide by when

making their redetermination decision or explain how Defendant failed to abide by

them. Thus, based on Plaintiff’s motion alone, it is unclear whether Plaintiff’s claim

that the First Determination Letter entitles him to the PUA benefits constitutes an

abstract, unilateral expectation, or one grounded in federal and state law.

      Fortunately, the Court’s own review of Michigan’s statutory scheme sheds

light on this issue. Michigan Compiled Law § 421.32a(1) states:

             Upon application by an interested party for review of a
             determination, upon request for transfer to an administrative

                                          13
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.474 Filed 11/02/20 Page 14 of 18



             law judge for a hearing filed with the unemployment agency
             within 30 days after the mailing or personal service of a
             notice of determination, or upon the unemployment
             agency’s own motion within that 30-day period, the
             unemployment agency shall review any determination.
             After review, the unemployment agency shall in its
             discretion issue a redetermination affirming, modifying, or
             reversing the prior determination and stating the reasons for
             the redetermination, or may transfer the matter to an
             administrative law judge for a hearing.                If the
             unemployment agency issues a redetermination, it shall
             promptly notify the interested parties of the redetermination.

(emphasis added).

       Here, the Court does not see—and Plaintiff does not point out—how

Defendant erred in applying Michigan’s statutory redetermination framework. The

Second Determination Letter modified the first and stated the reasons for the

redetermination. (Attachment 12, ECF No. 13 at Pg. ID 281.) The UIA issued the

First Determination Letter on August 25 and issued the Second Determination

Letter—which Plaintiff concedes was a “redetermination” (ECF No. 3 at Pg. ID 88-

89)—on September 15, which is within the 30 days provided for the agency to tap

into its power to reconsider decisions. Any argument suggesting that issuing the

redetermination fell outside the UIA’s powers as established by state law is not likely

to succeed on the merits.

       The Court recognizes that Plaintiff may have hoped to receive PUA benefits

based upon the UIA’s decision to issue an immediate determination of a weekly

amount, despite Plaintiff’s failure to demonstrate eligibility for the PUA benefits by

                                          14
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.475 Filed 11/02/20 Page 15 of 18



self-certifying that he is unemployed because of one of the 11 reasons related to the

COVID-19 pandemic. The Court also recognizes that the UIA creates confusion and

invites litigation when it informs ostensibly self-employed individuals that, “[i]f

[they] do not provide proof of [the] income [they] have certified to” within 21 days,

“[their] weekly benefit amount will be reduced to the minimum of $160.00 per

week.” (First Determination Letter, Attachment 7, ECF No. 13 at Pg. ID 263; see

also PUA Application, Attachment 6, ECF No. 13 at Pg. ID 250, 252.) This

statement directly contradicts the regulations incorporated into the CARES Act,

which establish that those who fail to provide such documentation within 21 days of

submitting their PUA application “shall be determined ineligible for the payment of

[PUA] for any week of unemployment due to the [pandemic].” CARES Act, Pub. L.

No. 116-136, § 2102(d)(2), 134 Stat. at 315 (incorporating 20 C.F.R. § 625.6(e)). In

fact, the regulation encourages state agencies to consider whether an individual who

fails to provide substantiating documentation should be disqualified from receiving

PUA benefits due to fraud. 20 C.F.R. § 625.6(e)(2).6 The UIA’s management of the

PUA program nevertheless does not entitle Plaintiff to the PUA benefits, or

otherwise establish a protectable property interest sufficient to trigger due process

protections under the Fourteenth Amendment.



6
 Surely, Michigan does not plan on handing out weekly checks to individuals who
may be committing fraud; why the UIA would suggest otherwise is beyond this
Court’s comprehension.
                                        15
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.476 Filed 11/02/20 Page 16 of 18



      Regarding the second factor—irreparable harm—Plaintiff states that, “[t]hus

far, [he] has met his daily living expenses—barely,” and “is suffering now an

economic hardship.” (ECF No. 3 at Pg. ID 91-92.) Plaintiff further argues that

“there is clear uncertainty right now [regarding] exactly how grievous Plaintiff’s

hardship will get.” (Id.) Given Plaintiff’s economic circumstances, coupled with

the exacerbating economic and public health impact of the COVID-19 crisis, the

denial of PUA benefits to eligible individuals unquestionably constitutes irreparable

harm. See Day v. Shalala, 23 F.3d 1052, 1059 (6th Cir. 1994) (“The fact that

plaintiffs may eventually receive full retroactive benefits does not require the

conclusion that their injury is not irreparable. . . . ‘[S]uffering months of delay in

receiving the income on which one has depended for the very necessities of life

cannot be fully remedied by the ‘belated restoration of back benefits.’”)

      The remaining factors, “harm to the opposing party and weighing the public

interest[,] . . . merge when the Government is the opposing party,” Nken v. Holder,

556 U.S. 418, 435 (2009), because “the government’s interest is the public

interest,” Malam v. Adducci, 452 F. Supp. 3d 643, 661-62 (E.D. Mich. 2020), as

amended (Apr. 6, 2020) (quoting Pursuing America’s Greatness v. Fed. Election

Comm’n, 831 F.3d 500, 512 (D.C. Cir. 2016) (citing Nken, 556 U.S. at 435)). On

one hand, Defendant has no cognizable interest in failing to pay PUA benefits when

due and, in light of the emergency nature of the PUA funding and the public health


                                            16
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.477 Filed 11/02/20 Page 17 of 18



and economic circumstances in which this case arises, the public interest in an

injunction is significant. On the other hand, Defendant has no interest in paying

PUA benefits when they are not due and, in fact, has an interest in preventing the

fraudulent receipt of public assistance benefits. The latter is especially so when

there is no guarantee that the funds will be recovered. In the end, this factor does

not favor the grant or denial of the preliminary injunction motion.

                                   CONCLUSION

      Upon careful consideration of the record and for the reasons stated above, the

Court finds that Plaintiff’s failure to show a likelihood of success on the merits of

his procedural due process claim is—when balanced with the other factors—

significant enough to prevent the injunction from issuing.

      Accordingly,

      IT IS ORDERED that Plaintiff Witzke’s Ex Parte Motion for Temporary

Restraining Order, or, in the Alternative, Motion for Preliminary Injunction (ECF

No. 3) is DENIED.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE


 Dated: November 2, 2020


 I hereby certify that a copy of the foregoing document was mailed to counsel of
                                           17
Case 2:20-cv-12594-LVP-RSW ECF No. 19, PageID.478 Filed 11/02/20 Page 18 of 18



 record and/or pro se parties on this date, November 2, 2020, by electronic and/or
 U.S. First Class mail.


                                              s/ R. Loury
                                              Case Manager




                                         18
